TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00090-CR



                                Jerrid Damond Brunt, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 65829, THE HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant, Jerrid Damond Brunt, pled guilty and judicially confessed to the offense

of felony driving while intoxicated, a third-degree felony.1 See Tex. Penal Code Ann. §§ 49.04(a),

49.09(b)(2) (West 2011). He entered his plea open to the court without benefit of a plea bargain

agreement as to punishment. After reviewing the pre-sentence investigation report, the trial court

found Brunt guilty and assessed his punishment at confinement for ten years in the Texas

Department of Criminal Justice. See Tex. Penal Code Ann. § 12.34 (West 2011).

               Brunt’s court-appointed attorney has filed a motion to withdraw supported by a brief

concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

       1
          We note that Brunt simultaneously pled guilty to aggravated assault with a deadly weapon,
a first-degree felony as indicted, arising out of the same incident. Brunt is not appealing that case.
488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

               Brunt received a copy of counsel’s brief and was advised of his right to examine the

appellate record and to file a pro se brief. See Anders, 386 U.S. at 744. No pro se brief or other

written response has been filed.

               We have reviewed the record, including appellate counsel’s brief, and find no

reversible error. See Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the appeal is

frivolous. Counsel’s motion to withdraw is granted.

               The judgment of the trial court is affirmed.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Affirmed

Filed: November 8, 2011

Do Not Publish




                                                 2